DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions, since the effective filing date for the claimed invention recited in independent claims 1 and 12 are considered to correspond to filing date December 22, 2011 of provisional Application No. 61/579,233 (see MPEP 2152.01). See for example Figs. 4 and 9 and the description thereof (Spec., para 00114-00117) of provisional Application No. 61/579,233.
However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Claim limitation “gas purification system” in claims 3 and 13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “gas purification” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “system” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 3 and 13 has/have been interpreted to cover “activated charcoal or molecular sieves” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 00156).
  
Claim limitation “substrate support apparatus” in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “substrate support(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “apparatus” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 4 has/have been interpreted to cover “a vacuum chuck or floatation chuck” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 00135).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: “comprises” should read as “comprises” for grammatical correctness.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Somekh (US 20100201749) in view of Kojima (US 20070234952) and Kinkead (USP 5626820).
Regarding claims 1, 5, and 9, Somekh teaches a method of processing a substrate, comprising: 
depositing via inkjet printing an organic material from a printhead onto a substrate positioned in a gas enclosure enclosing a printing system comprising the printhead (para 0031);
floating the substrate via a floatation system while depositing the organic material on the substrate (para 0010, 0012, 0027, 0031, 0038); and
circulating gas via the floatation system along a circulation path in the gas enclosure while depositing the organic material (para 0010, 0012, 0027, 0031, 0038; see for example Figs. 1 and 7).

Somekh does not explicitly teach flowing gas through a housing containing a service bundle located in the gas enclosure, the service bundle operably coupled to the printing system.
However, Kojima teaches flowing gas through a room 916 (housing) containing a service bundle, the room 916 (housing) located in a chamber unit 9 (gas enclosure), the service bundle operably coupled to a liquid droplet ejecting apparatus 1 (printing system) (para 0064-0067, 0073-076, 0079, 0213-0215; see for example Figs. 1, 9 and 12), for the benefit of managing the properties of the ejection liquid (para 0077). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to flow gas through a housing containing a service bundle located in the gas enclosure, the service bundle operably coupled to the printing system, in the substrate processing of Somekh, as taught by Kojima, for the benefit of managing the properties of the ejection liquid.

Kojima does not explicitly filtering particulate matter from the discharged gas after it is flowed through the room 916 (housing).
However, Kinkead teaches recirculating filtered gas discharged from a processing station (gas enclosure), for the benefit of reducing contamination (col. 4, lines 46-67 through col. 5, lines 1-32; col. 9, lines 66-67 through col. 10, lines 1-6; col. 10, lines 18-20; see for example Figs. 1A-C). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to recirculate filtered gas flowed through chamber unit 9 (gas enclosure) and room 916 (housing) in the substrate processing of the previous art combination above, as taught by Kinkead, for the benefit of reducing contamination.
	
Regarding claim 4, Somekh further teaches circulating gas proximate a substrate support apparatus in the gas enclosure via the ink jet nozzle (para 0036). 
	As mentioned above, Somekh does not explicitly teach flowing gas from the gas enclosure to a housing containing the service bundle.
	However, as mentioned above, Kojima teaches flowing gas through a room 916 (housing) containing a service bundle from a chamber unit 9 (gas enclosure), the service bundle operably coupled to a liquid droplet ejecting apparatus 1 (printing system) (para 0064-0067, 0073-076, 0079, 0213-0215; see for example Figs. 1, 9 and 12), for the benefit of managing the properties of the ejection liquid (para 0077). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to flow gas through the housing containing the service bundle from the gas enclosure in the substrate processing of Somekh, as taught by Kojima, for the benefit of managing the properties of the ejection liquid.

	Regarding claims 6 and 10, Somekh further teaches that the organic material is an OLED material ink (para 0031). 

Claims 1, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) and Somekh (US 20100201749).
Regarding claims 1, 5, 6, and 10, Kojima teaches a method of processing a substrate, comprising: 
depositing material from an inkjet printhead 11 onto a substrate W positioned in a chamber unit 9 (gas enclosure) enclosing a liquid droplet ejecting apparatus 1 (printing system) comprising the printhead 11 (para 0054, 0073; see for example Figs. 1 and 2); and
while depositing the material: 
(1) circulating gas along a circulation path in the chamber unit 9 (gas enclosure) (para 0073-0076; see for example Figs. 1 and 2);
(2) flowing the gas through a room 916 (housing) containing a service bundle located in the chamber unit 9 (gas enclosure), the service bundle operably coupled via passage 917 to the liquid droplet ejecting apparatus 1 (printing system) (para 0064-0067, 0074, 0079, 0213-0215; see for example Figs. 1, 9 and 12).

Kojima further teaches filtering particulate matter from the gas via filter 912 (para 0073; see for example Fig. 2). 
Kojima does not explicitly filtering particulate matter from the discharged gas after it is flowed through the room 916 (housing). 
However, Kinkead teaches recirculating filtered gas discharged from processing stations, for the benefit of reducing contamination (col. 4, lines 46-67 through col. 5, lines 1-32; col. 9, lines 66-67 through col. 10, lines 1-6; col. 10, lines 18-20; see for example Figs. 1A-C). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to recirculate filtered gas flowed through chamber unit 9 (gas enclosure) and room 916 (housing) in the substrate processing of Kojima, as taught by Kinkead, for the benefit of reducing contamination.

	Kojima further teaches that liquid droplet ejecting apparatus 1 may be used for manufacturing organic electroluminescent display devices (para 0052). Kojima further teaches that the deposited materials are not particularly limited (para 0055).
	Kojima does not explicitly teach depositing an organic material on the substrate W.
However, Somekh teaches depositing ink comprising organic material from an inkjet printhead onto a substrate, for the benefit of providing OLED films for manufacturing OLEDs (para 0007). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the substrate processing of Kojima to deposit organic material ink, as taught by Somekh, for the benefit of providing OLED films for manufacturing OLEDs.

	Regarding claim 3, as mentioned above, Kojima further teaches that the gas is discharged to the outside of the chamber unit 9 (gas enclosure) through outlet duct 94 (para 0076; see for example Fig. 1).


Kojima does not explicitly teach that circulating the gas further comprises circulating the gas through a gas purification system external to the chamber unit 9 (gas enclosure). 
However, Kinkead further teaches recirculating filtered gas discharged from a processing station (gas enclosure) through a gas purification system external to the processing station, for the benefit of reducing contamination (col. 4, lines 46-67 through col. 5, lines 1-32; col. 9, lines 66-67 through col. 10, lines 1-6; col. 10, lines 18-20; see for example Figs. 1A-C). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to recirculate filtered gas flowed through chamber unit 9 (gas enclosure) and room 916 (housing) through a gas purification system external to chamber unit 9 (gas enclosure) and room 916 (housing) in the substrate processing of Kojima, as taught by Kinkead, for the benefit of reducing contamination.

Regarding claim 9, Kojima teaches a substrate carrying stage 3 for carrying the substrate W while depositing ink on the substrate W using the ejecting apparatus 1 (printhead assembly) (para 0054; see for example Fig. 1).
Kojima does not explicitly teach floating the substrate while depositing ink on the substrate using the printhead assembly. 
However, Somekh teaches that substrate conveyors and flotation systems for floating the substrate while depositing ink on the substrate using a printhead assembly are known equivalents, for the identical purpose of transporting the substrate (para 0038). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to float the substrate rather than carry the substrate by physical contact in the substrate processing of Kojima, as taught by Somekh, for the equivalent purpose of transporting the substrate.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) and Somekh (US 20100201749) as applied to claim 1, and in further view of Pingel (USP 5279631).
	Regarding claim 2, the previous art combination above does not explicitly teach that filtering the particulate matter comprises flowing the gas to a dead space.
	However, Pingel teaches filtering particulate matter further comprising a powder container (dead space), for the benefit of compensating for filters having lower separation capacity (col. 8, lines 44-68 through col. 9, lines 1-30; see for example Fig. 6). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate a dead space with the filtering step in the previous art combination above, as taught by Pingel, for the benefit of compensating for filters having lower separation capacity.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) and Somekh (US 20100201749) as applied to claims 1 and 5 above, and in further view of Codos (US 20010038408).
	Regarding claims 7, 8, and 11, as mentioned above, Kojima further teaches that the deposited materials are not particularly limited (para 0055).
	As mentioned above, Somekh discloses the teaching and motivation to deposit organic materials using inkjet printing.
	The previous art combination above does not explicitly teach curing the deposited organic material, wherein the organic material is a curable material used to form an encapsulation structure. 
However, Codos teaches curing a deposited organic material, wherein the ink-jetted organic material is curable to form an encapsulation structure, for the benefit of minimizing migration of dye included in the ink (para 0020). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the processing method in the previous art combination above to deposit and cure an organic curable material used to form an encapsulation structure, as taught by Codos, for the benefit of minimizing migration of dye included in the ink.

Claims 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820).
Regarding claims 12, 14, and 15, Kojima teaches a method of controlling an environment during processing of a substrate, comprising: 
processing a substrate W in chamber unit 9 (gas enclosure) to form a film on one or more portions of the substrate W by depositing ink on the substrate W using an inkjet printhead 11 to ink jet print the ink on the substrate W (para 0054, 0073); and
while processing the substrate W, circulating gas along a circulation path through the chamber unit 9 (gas enclosure), the circulating the gas comprising flowing gas through a room 913 (exhaust housing) enclosing a liquid droplet ejecting apparatus 1 (printhead assembly) housed in the chamber unit 9 (gas enclosure) (para 0064-0067, 0074, 0079, 0213-0215; see for example Figs. 1, 9 and 12). 

Kojima does not explicitly teach filtering the gas flowing downstream of the liquid droplet ejecting apparatus 1 (printhead assembly) from the room 913 (exhaust housing). 
However, Kinkead teaches filtering and recirculating gas flowing downstream of a processing station for deposition, for the benefit of reducing contamination (col. 4, lines 46-67 through col. 5, lines 1-32; col. 9, lines 66-67 through col. 10, lines 1-6; col. 10, lines 18-20; see for example Figs. 1A-C). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to filter and recirculate gas flowing downstream of chamber unit 9 (gas enclosure) and room 913 (exhaust housing) in the substrate processing of Kojima, as taught by Kinkead, for the benefit of reducing contamination.

Regarding claim 13, Kojima does not explicitly teach that circulating the gas further comprises circulating the gas through a gas purification system external to the chamber unit 9 (gas enclosure). 
However, Kinkead further teaches recirculating filtered gas discharged from a processing station through a gas purification system external to the processing station, for the benefit of reducing contamination (col. 4, lines 46-67 through col. 5, lines 1-32; col. 9, lines 66-67 through col. 10, lines 1-6; col. 10, lines 18-20; see for example Figs. 1A-C). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to recirculate filtered gas flowed through chamber unit 9 (gas enclosure) through a gas purification system external to chamber unit 9 (gas enclosure) in the substrate processing of Kojima, as taught by Kinkead, for the benefit of reducing contamination.

	Regarding claim 16, Kojima further teaches that the ink may be an ink material for an organic EL device (i.e., OLED material ink) such as filter materials or light-emitting materials (para 0052, 0055).

Claims 17 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) as applied to claim 14 above, and in further view of Codos (US 20010038408).
	Regarding claims 17 and 18, as mentioned above, Kojima further teaches that the deposited materials are not particularly limited (para 0055).
	Kojima does not explicitly teach curing the ink deposited on the substrate W, wherein the ink is a curable encapsulation material. 
However, Codos teaches curing a deposited organic material ink, wherein the ink-jetted organic material ink is a curable encapsulation material, for the benefit of minimizing migration of dye included in the ink (para 0020). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the processing method in the previous art combination above to deposit and cure an organic curable encapsulation material, as taught by Codos, for the benefit of minimizing migration of dye included in the ink.

Claim 19, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) as applied to claims 12 and 14 above, and in further view of Somekh (US 20100201749).
	Regarding claim 19, Kojima teaches a substrate carrying stage 3 for carrying the substrate W while depositing ink on the substrate W using the ejecting apparatus 1 (printhead assembly) (para 0054; see for example Fig. 1).
Kojima does not explicitly teach floating the substrate while depositing ink on the substrate using the printhead assembly. 
However, Somekh teaches that substrate conveyors and flotation systems for floating the substrate while depositing ink on the substrate using a printhead assembly are known equivalents, for the identical purpose of transporting the substrate (para 0038). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to float the substrate rather than carry the substrate by physical contact in the substrate processing of Kojima, as taught by Somekh, for the equivalent purpose of transporting the substrate.

Regarding claims 20 and 21, as mentioned above, Kojima further teaches that liquid droplet ejecting apparatus 1 may be used for manufacturing organic electroluminescent display devices (para 0052). Kojima further teaches that the deposited materials are not particularly limited (para 0055).
Kojima does not explicitly teach depositing an ink comprising an organic material on the substrate W.
However, Somekh teaches depositing organic OLED material ink from an inkjet printhead onto a substrate, for the benefit of providing OLED films for manufacturing OLEDs (para 0007). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the substrate processing of Kojima to deposit organic OLED material ink, as taught by Somekh, for the benefit of providing OLED films for manufacturing OLEDs.

Claims 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima (US 20070234952) in view of Kinkead (USP 5626820) and Somekh (US 20100201749) as applied to claim 20 above, and in further view of Codos (US 20010038408).
	Regarding claims 22 and 23, as mentioned above, Kojima further teaches that the deposited materials are not particularly limited (para 0055).
	As mentioned above, Somekh discloses the teaching and motivation to deposit organic material using inkjet printing.
	The previous art combination above does not explicitly teach curing the deposited organic material on the substrate, wherein the organic material is a curable material used to form an encapsulation structure. 
However, Codos teaches curing a deposited organic material, wherein the ink-jetted organic material is curable to form an encapsulation structure, for the benefit of minimizing migration of dye included in the ink (para 0020). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the processing method in the previous art combination above to deposit and cure an organic curable material used to form an encapsulation structure, as taught by Codos, for the benefit of minimizing migration of dye included in the ink.

Double Patenting
	Independent method claims 1 and 10 filed June 30, 2022 of U.S. Application No. 17/247,591 are considered patentably distinct from independent method claims 1 and 12 of the instant application. Thus, no double patenting rejection is applied.
	Similarly, independent method claim 1 of U.S. Patent No. 10,900,678 (App. No. 16/362,595) is considered patentably distinct from independent method claims 1 and 12 of the instant application. Thus, no double patenting rejection is applied.
	Further, independent claim 18 of U.S. Patent No. 10,434,804 (App. No. 14/275,637) is considered patentably distinct from independent method claims 1 and 12 of the instant application since only apparatus claims are presented. Thus, no double patenting rejection is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717